Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shen Bin Wu on 09/08/2020.
Application approved for a cancellation of claims 7-8 and 18.
 
Claim 1 (Currently amended) A photoelectric conversion element comprising:
	a conductive film;
	a photoelectric conversion film; [[and]]
	a transparent conductive film, in this order; and
one or more interlayers between the conductive film and the transparent conductive film, in addition to the photoelectric conversion film,
	wherein the photoelectric conversion film contains a compound represented by Formula (1),

    PNG
    media_image1.png
    360
    1051
    media_image1.png
    Greyscale

	in Formula (1), R1 and R2 each independently represent an aryl group which may have a substituent, a heteroaryl group which may have a substituent, or an alkyl group which may have a substituent, provided that, at least one of R1 or R2 represents an aryl group which may have a substituent or a heteroaryl group which may have a substituent, R3 to R5 each independently represent a hydrogen atom or a substituent, and A represents a ring containing at least two carbon atoms.

Claim 11 (currently amended) A photoelectric conversion film containing a compound represented by Formula (1),

    PNG
    media_image2.png
    532
    1553
    media_image2.png
    Greyscale

	in Formula (1), R1 and R2 each independently represent an aryl group which may have a substituent, a heteroaryl group which may have a substituent, or an alkyl group which may have a substituent, provided that, at least one of R1 or R2 represents an aryl group which may have a substituent or a heteroaryl group which may have a substituent, R3 to R5 each independently represent a hydrogen atom or a substituent, and A represents a ring containing at least two carbon ,
wherein the photoelectric conversion film further contains an n-type organic semiconductor, and the photoelectric conversion film has a bulk hetero structure formed in a state where the compound represented by Formula (1) and the n-type organic semiconductor are mixed.

Claim 17. (currently amended) The photoelectric conversion element according to claim 2,
	wherein the photoelectric conversion film further contains an n-type organic semiconductor, and the photoelectric conversion film has a bulk hetero structure formed in a state where the compound represented by Formula [[(1)]](2) and the n-type organic semiconductor are mixed.

Reason for allowance
The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-6, 9-10, 14-17, 19-20 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Regarding claim 1, RO et al. (2016/0126470) teaches a photoelectric conversion element comprising: a conductive film 10 ; a photoelectric conversion film 30; a transparent conductive film 20, in this order; and one or more interlayers 40/45 between the conductive film 10 and the transparent conductive film 20, in addition to the photoelectric conversion film,
 	MOGI et al. (2020/0295074) teaches  a photoelectric conversion element comprising: a conductive film 14; a photoelectric conversion film 13; a transparent conductive film 12, in this 
 	RO et al. (2016/0126470) teaches and MOGI et al. (2020/0295074), taken individually or in combination, do not teach the claimed photoelectric conversion element wherein the photoelectric conversion film contains a compound represented by Formula (1),

    PNG
    media_image1.png
    360
    1051
    media_image1.png
    Greyscale

	in Formula (1), R1 and R2 each independently represent an aryl group which may have a substituent, a heteroaryl group which may have a substituent, or an alkyl group which may have a substituent, provided that, at least one of R1 or R2 represents an aryl group which may have a substituent or a heteroaryl group which may have a substituent, R3 to R5 each independently represent a hydrogen atom or a substituent, and A represents a ring containing at least two carbon atoms and among other limitations as claimed  in independent claim 1. Claims 2-6, 9-10, 14-17 and 19-20 inherit the allowable subject matter of claim 1 are similarly allowable. 

Set of Claims 11-13 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 11, RO et al. (2016/0126470) teaches and MOGI et al. (2020/0295074), taken individually or in combination, do not teach the claimed invention having the compound 

    PNG
    media_image2.png
    532
    1553
    media_image2.png
    Greyscale

	in Formula (1), R1 and R2 each independently represent an aryl group which may have a substituent, a heteroaryl group which may have a substituent, or an alkyl group which may have a substituent, provided that, at least one of R1 or R2 represents an aryl group which may have a substituent or a heteroaryl group which may have a substituent, R3 to R5 each independently represent a hydrogen atom or a substituent, and A represents a ring containing at least two carbon atoms, wherein the photoelectric conversion film further contains an n-type organic semiconductor, and the photoelectric conversion film has a bulk hetero structure formed in a state where the compound represented by Formula (1) and the n-type organic semiconductor are mixed and among other limitations as claimed  in independent claim 11. Claims 12-13 inherit the allowable subject matter of claim 11 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/            Primary Examiner, Art Unit 2819